STATE OF VERMONT

                                 ENVIRONMENTAL COURT

                                                             }
Appeal of Wesco, Inc.                                        }
  (Warning Notice re: Sign Ordinance Violation)              }       Docket No: 208‐10‐05 Vtec 
                                                             }

                    Entry Order on Motion to Alter or Amend and
         Revised Decision and Order on Cross‐Motions for Summary Judgment

       Appellant  Wesco,  Inc.,  filed  an  appeal  in  this  Court  from  a  decision  of  the

Development Review Board (DRB) of the City of South Burlington, taken under the City’s

Sign  Ordinance.    Appellant  is  represented  by  Marc  B.  Heath,  Esq.,  and  William  E.

Simendinger, Esq.; the City is represented by Amanda S. E. Lafferty, Esq.  

       The Court issued its decision and order on the parties cross‐motions for summary

judgment on December 28, 2005.  The City moved to alter or amend that decision in several

respects,  although  not  to  alter  the  judgment.    The  City  is  concerned  that  this  Court’s

statements not prejudice the City’s arguments in any other forum.  The Court in writing

the decision was and is equally concerned to explain itself adequately so that this Court’s

statements would not prejudice any party in another forum, having been the unintended

cause of collateral estoppel in one previous case.  See Bowman v. Ackerman, et al., Docket

No. 2003‐133 (Vt. Sup. Ct., Oct. 2, 2003) (mem.).  Accordingly, we are editing and reissuing

the December 28, 2005 decision and order to make it as clear as possible what is and is not

being decided by that decision.  The amended decision follows:



       The parties have moved for summary judgment; the following facts are undisputed

unless otherwise noted.  The City of South Burlington adopted a Sign Ordinance under 24

V.S.A. Chapter 59 and §2291, not as a zoning ordinance under 24 V.S.A. Chapter 117, and



                                                 1
repealed any inconsistent zoning ordinances.  The Sign Ordinance was adopted effective

June 3, 2002,  and was amended on April 8, 2003, and March 8, 2005.  Section 24 of the Sign

Ordinance pertains to Non‐Conforming Signs.

       On  December  5,  2003,  under  the  City’s  Land  Development  Regulations,  the

Development  Review  Board  (DRB)  approved  a  site  plan  for  1118  Williston  Road.

Appellant‐Applicant asserts that that site plan showed a free‐standing sign in a location in

which such a sign had existed for many years.  No party appealed that site plan approval,

nor a subsequent Certificate of Occupancy.  Accordingly, under 24 V.S.A. §4472(d) neither

the  site  plan  approval  nor  the  Certificate  of  Occupancy  can  be  contested,  directly  or

indirectly, either by Appellant or by the City.  The factual question of whether  there was

a pre‐existing sign in that location, and the legal question of whether 24 V.S.A. §4472(d)

applies beyond the forum of the Environmental Court, are not decided by this Court in this

decision.

       On September 2, 2004, the Issuing Municipal Official under the Sign Ordinance, who

is the same individual who is also the Zoning Administrator, issued a sign permit allowing

placement of the sign that is the subject of the present appeal.  The sign permit did not

attach a copy of the approved site plan. 

       The fact that a single individual holds two municipal offices and has authority to

take action under two ordinances does not transform action taken under the sign ordinance

to  action  taken  under  the  zoning  ordinance.    Cf.,  In  re  Randolph  Town  Office  Zoning

Appeal, Docket No. 106‐6‐05 Vtec, slip op. at 3 (Vt. Envtl. Ct., Mar. 30, 2006).  Similarly,

evidence as to the course of dealings between Appellant’s representatives and City officials

regarding the issuance of the sign permit is not relevant to the question of whether the

Environmental Court has jurisdiction over the present asserted appeal.

       On  November  22,  2004,  the  new  sign  was  erected  in  the  location  claimed  by

Appellant to be the same location as the previously existing sign.  The cost of the sign


                                                2
materials and labor is also not relevant to the present asserted appeal.

       On July 15, 2005, the Code Enforcement Officer (the same individual as the Issuing

Municipal Officer and the Zoning Administrator) issued a written warning that the new

sign  was  erected  less  than  20  feet  from  the  Williston  Road  right‐of‐way,  asserting  a

violation of §9(c) of the Sign Ordinance, a section adopted in 2002.  A month later the Code

Enforcement Officer issued a Vermont municipal complaint regarding the claimed sign

violation.  That complaint is within the jurisdiction of the Vermont Judicial Bureau.

       Appellant filed an appeal of the Warning Notice with the Development Review

Board, which is the body designated under the Sign Ordinance to hear municipal appeals

under that ordinance, as well as the body which hears municipal zoning appeals.  In the

present action Appellant sought to appeal to this Court the DRB’s denial of its appeal

under the Sign Ordinance.  

       Appeals of actions of municipal officials or boards taken under ordinances adopted

under 24 V.S.A. Chapter 59, if appealable, must be filed in Superior Court under V.R.C.P.

75 (or 74).  They are not appealable to this Court unless they are taken under 24 V.S.A.

Chapter 117 or Chapter 61, subchapter 12.  4 V.S.A. §1001(b).  This is the case despite the

fact  that  a  single  individual  may  carry  out  municipal  responsibilities  under  both

ordinances,  or,  indeed,  despite  the  fact  that  a  single  municipal  panel,  the  DRB,  is  the

municipal  appeals  board  under  both  ordinances.    Accordingly,  the  City’s  Motion  for

Summary Judgment must be granted and this appeal must be dismissed in this Court,

without prejudice to any filings that may be made in Superior Court in any appeal under

the Sign Ordinance, before the Judicial Bureau in any action to enforce the Sign Ordinance,

or in any other action in Superior Court. 



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

the City’s Motion for Summary Judgment is GRANTED, without prejudice to Appellant’s


                                                 3
seeking  to  file  the  appeal  in  any  other  forum,  and  Appellant’s  Motion  for  Summary

Judgment is DENIED, without prejudice to raising the same arguments in any appropriate

forum.  This decision and order concludes the above‐captioned appeal.



       Done at Berlin, Vermont, this 10th day of April, 2006.




                            _________________________________________________
                                  Merideth Wright 
                                  Environmental Judge




                                              4